Title: Notes on Debates, 18 February 1783
From: Madison, James
To: 


Teusday. Feby. 18.
Come. of the whole on the subject of genl. funds. Mr. Rutlidge & Mr. Mercer proposed that the Impost of 5 PerCt. as altered & to be recommended to the States, should be appropriated exclusively, first to the interest of the debt to the army & then in case of surplus to the principal. Mr. Rutlidge urged in support of this motion that it would be best to appropriate this fund to the army as the most likely to be obtained as their merits were superior to those of all other Creditors, and as it was the only thing that promised what policy absolutely required some satisfaction to them.
Mr. Wilson replied that he was so sensible of the merits of the army that if any discrimination were to be made among the public creditors, he should not deny them perhaps a preference, but that no such discrimination was necessary, that the ability of the public was equal to its whole debt, and that before it be split into different descriptions, the most vigorous efforts ought to be made to provide for it entire. That we ought first at least to see what funds could be provided, to see how far they would be deficient, and then in the last necessity only to admit discriminations.
Mr. Ghorum agreed with Mr. Wilson. He said an exclusive appropriation to the army would in some places be unpopular and would prevent a compliance of those States whose Citizens were the greatest Creditors of the United States; since without the influence of the public creditors the measure could never be carried through the States, and these if excluded from the appropriation would be even interested in frustrating the measure, & keeping by that means their cause a common one with the army.
Mr. Mercer applauded the wisdom of the confederation in leaving the provision of money to the States, said that when this plan was deviated from by Congress, their objects should be such as were best known & most approved; that the States were jealous of one another, & wd. not comply unless they were fully acquainted with & approved the purpose to which their money was to be applied, that nothing less than such a preference of the army would conciliate them, that no Civil creditor would dare to put his claim on a levil with those of the army, and insinuated that the speculations which had taken place in loan office certificates might lead to a revision of that subject on principles of equity. that if too much were asked from the States they would grant nothing. He said that it had been alledged that the large public debt if funded under Congress would be a cement of the confederacy. He thought on the contrary it would hasten its dissolution; as the people would feel its weight in the most obnoxious of all forms that of taxation.
on the question the States were all no except. S. Carolina which was ay
   
   Virga. Mr. Jones, Mr. Madison. Mr. Bland no. Mr. Lee Mr. Mercer ay.


A motion was made by Mr. Rutlidge 2ded. by Mr. Bland to change the plan of the impost in such a manner as that a tariff might be formed for all articles that would admit of it, and that a duty advalorem sd. be collected only on such articles as would not admit of it.
In support of such an alteration it was urged that it would lessen the opportunity of collusion between collector & importer, & would be more equal among the States. on the other side it was alledged that the States had not objected to that part of the plan, and a change might produce objections that the nature & variety of imports would require necessarily the collection to be advalorem on the greater part of them, that the forming of a book of rates wd. be attended with great difficultes & delays, and that it would be in the power of Congress by raising the rate of the article to augment the duty beyond the limitation of 5 PerCt. and that this consideration would excite objections on the part of the States. The motion was negatived.

A motion was made by Mr. Hamilton 2ded. by Mr. Wilson; that whereas Congress were desirous that the motives & views of their measures sd. be known to their Constituents in all cases where the public safety wd. admit, that when the subject of finances was under debate the doors of Congs. sd. be open. Congs. adjourned it being the usual hour & the motion being generally disrelished. The Pa. delegates said privately that they had brought themselves into a critical situation by dissuading their Constituents from Separate provision for Creditors of U.S. within Pena. hoping that Congr. wd. adopt a general provision, and they wished their Constituents to see the prospect themselves & to witness the conduct of their Delegates. Perhaps the true reason was, that it was expected the presence of public creditors numerous & weighty in Philada. wd. have an influence & that it wd. be well for the public to come more fully to the knowledge of the public finances.
Letter red. from Wm. Lee at Ghent notifying the desire of the Emperor to form a commercial treaty with U. S. & to have a residt. from them. Comd. to Mr. Izard, Ghorum & Wilso[n.]
